Citation Nr: 0102423	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than in 
September 1995, for service connection for anxiety disorder; 
psychological factors affecting medical condition.  

2.  Entitlement to an increased rating for anxiety disorder; 
psychological factors affecting medical condition, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
April 1982.  

The record in this case shows that the veteran was granted 
service connection for a disability characterized as anxiety 
disorder; psychological factors affecting medical condition, 
as proximately due to his service connected irritable bowel 
syndrome, in a June 1997 rating action.  This disability 
(anxiety) was evaluated as 30 percent disabling, effective 
from May 1996.  The veteran expressed his dissatisfaction 
with the effective date assigned for this award in a July 
1997 statement, and in an October 1997 rating action, the 
veteran's 30 percent disability evaluation for anxiety was 
confirmed, but an earlier effective date for service 
connection for that disability was granted to September 1995.  
In a November 1997 statement, the veteran continued to 
disagree with the effective date assigned for service 
connection for this disability, and at the same time, he 
expressed his disagreement with the disability evaluation 
itself.  Both of these issues were then addressed in a 
statement of the case issued in August 1998, and the veteran 
perfected an appeal regarding these matters in October 1998.  

In addition to the foregoing, it is observed that on a VA 
Form 9 submitted by the veteran in December 1996, he 
indicated that he desired to establish service connection for 
a hiatal hernia.  It does not appear from the current record 
that the regional office (RO) has addressed that issue, and 
as it is not inextricably intertwined with any issue on 
appeal, it is not properly before the Board at this time.  
Therefore, it is referred to the RO for appropriate action.  

It is also observed that the RO certified as on appeal the 
issue of an increased rating for irritable bowel syndrome.  
In this regard, however, it is noted that the veteran has 
been assigned the highest schedular evaluation for that 
disability, effective from the date of his original 
application for benefits.  In addition, the veteran 
specifically indicated in a March 1999 statement, that he was 
simply seeking to have his present 30 percent evaluation for 
that disability continued, and was only appealing the issues 
set forth on the front page of this decision.  The record 
shows that the rating for irritable bowel syndrome was 
subsequently continued, and in view of that, it is concluded 
that the veteran does not seek a higher evaluation for that 
disability.  Accordingly, an appellate decision on the 
question of whether an increased rating is warranted for 
irritable bowel syndrome will not be entered.  


FINDING OF FACT

The veteran's application for service connection for a 
psychiatric disability was received in December 1990, and 
remained pending until June 1997, when the RO established 
service connection for it, eventually making that award 
effective from September 1995.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
December 4, 1990, for anxiety disorder; psychological factors 
affecting medical condition, have been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(b)(2) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record in this case reflects that the 
veteran's initial application for VA compensation benefits 
was received in January 1990.  This application, set out on a 
VA Form 21-526, revealed that the nature of the illness for 
which the veteran sought benefits was "Stomach & Digestive 
tract disorder Duodenal Ulcer Disease & Peptic."  There was 
no indication on this form that the veteran was seeking 
benefits for disability due to psychiatric impairment.  
During the course of the development of this claim, however, 
the veteran submitted a statement to the RO, dated December 
4, 1990, in which he indicated that his gastrointestinal 
problem had also produced psychiatric impairment.  
(Specifically, the veteran stated that he was "requesting 
medical attention (including psychiatric for my anxiety 
attacks), along with a compensation, disability ruling."  

This link between the veteran's gastrointestinal disability 
and psychiatric impairment was subsequently confirmed when he 
was examined for VA purposes shortly thereafter, (December 
19, 1990).  At that time, although the veteran had apparently 
only been scheduled for a gastrointestinal examination, the 
physician who conducted that examination, ordered a 
psychiatric evaluation.  This evaluation concluded with a 
diagnosis of "Psychological factor affecting physical 
condition (GI)."  

Shortly after this examination, the veteran submitted another 
statement to the RO.  This was dated in January 1991, and in 
it the veteran advised that the disability for which he 
sought benefits appeared to him to be both physical and 
mental.  He also "request[ed] attention in both these 
areas."  In a September 1994 statement from the veteran, he 
advised that he had been in receipt of treatment for his 
gastrointestinal complaints since shortly after his discharge 
from service, and that he was currently undergoing 
psychiatric treatment.  He requested that the RO obtain all 
of these records in evaluating his disability claim.  
Finally, in September 1995, the veteran submitted a copy of a 
psychiatrist summary report which revealed, among other 
things, that the veteran was diagnosed to have anxiety 
disorder.  It was the date of receipt of this document 
(September 1995), from which service connection for the 
veteran's anxiety disorder was eventually made effective by 
the RO.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (2000); see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  In any case, however, payment of 
monetary benefits based on an award of compensation may not 
be made for any period before the first day of the calendar 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111.  

The foregoing record shows that the veteran did not mention 
the presence of any psychiatric impairment associated with 
the gastrointestinal problems for which he was seeking 
benefits when he initiated his claim for VA benefits in 
January 1990, some 6 years after his discharge from service.  
Beginning in December 1990, however, the veteran expressed 
his belief that there was a psychiatric component to his 
gastrointestinal problems, and since that time, he has been 
fairly consistent in this regard.  It must also be observed 
that this link was medically confirmed as early as December 
1990, when the veteran was diagnosed to have a psychological 
factor affecting his gastrointestinal condition.  

Under the circumstances described above, it is the Board's 
conclusion that the veteran's December 1990 statement, in 
which he first expressed a desire for treatment for the 
psychiatric component of his gastrointestinal disorder, may 
be construed as a claim for service connection for a 
psychiatric impairment secondary to his gastrointestinal 
disorder.  This claim remained pending until the RO's 
adjudication of the issue in its June 1997 rating action, 
which rating action the veteran has appealed.  

Since the veteran's December 1990 claim for benefits is 
obviously more than one year after his separation from 
service, an effective date for service connection for the 
veteran's psychiatric disorder may not be made from the day 
following his separation from active service under any 
circumstances.  Nevertheless, because the presence of a 
psychiatric impairment secondary to the veteran's 
gastrointestinal disorder was confirmed shortly after the 
veteran's claim for benefits based on that disability was 
received, a basis upon which to establish service connection 
for this psychiatric disability, effective from the date of 
the veteran's December 1990 claim has been presented.  
Accordingly, service connection for anxiety disorder; 
psychological factors affecting medical condition, is granted 
effective from December 4, 1990.



ORDER

An effective date of December 4, 1990, for service connection 
for anxiety disorder; psychological factors affecting medical 
condition, is granted.


REMAND

Having concluded in the decision set forth above that the 
veteran had a claim for service connection for a psychiatric 
disorder pending since December 1990, and because his claim 
for an increased rating rises out of this initial claim for 
benefits, an evaluation of this increased rating claim 
necessarily requires a review of all relevant psychiatric 
treatment records dated from 1990 to the present.  In 
addition, it requires that the claim be considered under the 
criteria for evaluating psychiatric impairment that had been 
in effect prior to November 7, 1996, (when that criteria 
changed), as well as considered under the criteria that has 
been in effect since that time, with the more favorable 
result, if any, controlling.  See Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991), which held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In this case, the RO has not considered the veteran's claim 
under the pre-November 1996 criteria for evaluating 
psychiatric impairment.  Similarly, although the veteran has 
provided summaries from those who treated his psychiatric 
impairment in the early 1990's, copies of actual clinical 
notes taken during the course of this treatment, have not 
been associated with the claims file, as have none of the 
veteran's more recent treatment records.  An attempt to 
obtain and consider these records should be made before the 
Board enters its final determination.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the veteran's claim 
for an increased rating for his anxiety disorder is being 
returned to the RO for the following:  

1.  After confirming current mailing addresses and 
obtaining appropriate authorization from the 
veteran, the RO should attempt to obtain and 
associate with the claims file copies of all the 
records, including clinical notes, of the veteran's 
psychiatric treatment from the following 
individuals: Jose R. Rodriguez Cay, MD.; Mario 
Fitzpatrick, MS. ACSW; and Alfonso Martinez-Tabaos, 
MD.  (The current address of record for Dr. 
Rodriguez and Mario Fitzpatrick is P.O. Box 1209, 
Suite 303, Caguas, PR 00726.) 

2.  Next, the veteran should be scheduled for a 
psychiatric examination for VA purposes in order to 
have set forth all disabling symptomatology 
attributable to the veteran's service-connected 
psychiatric disorder, in light of the rating 
criteria for mental disorders in effect before and 
after November 1996.  Before evaluating the 
veteran, the examiner must review the claims 
folder, and a notation to the effect that this 
review took place should be included in any report 
provided.  In the course of the examination, all 
tests and psychological studies, as deemed 
indicated by the examiner, should be conducted.  In 
addition, a Global Assessment of Functioning (GAF) 
score should also be provided, and the examiner 
should explain the significance thereof.  The 
examination report should reflect review of all 
pertinent material in the claims folder and include 
the complete rationale for all opinions expressed.

3.  Following completion of the above, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate corrective 
action is to be implemented.  The RO should 
consider whether any additional notification or 
development action is required under the Veterans 
Claims Assistance Act of 2000.

4.  Thereafter, the RO should enter its 
determination regarding the evaluation of the 
veteran's psychiatric disability, effective from 
December 1990, and whether a rating in excess of 30 
percent after, September 1995 is warranted.  In 
doing so, consideration should be given to the 
criteria in effect prior to, and since November 
1996, with the more favorable result, if any, 
controlling.  If the RO's determination is adverse 
to the veteran, he and his representative should be 
furnished a supplemental statement of the case.  
That document should include notice of all relevant 
actions taken on the claim for benefits, a summary 
of the evidence pertinent to the issue on appeal, 
and the applicable law and regulations.  The 
regulations provided to the veteran should include 
a recitation of the criteria used to evaluate 
psychiatric impairment in effect prior to November 
1996.  After a reasonable period of time in which 
to respond has been provided, the case should then 
be returned to the Board for further review. 

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

